The bond in suit is statutory (See. 1536-553 R. S.), and in determining its effect reference should be had to the statute which authorizes its execution and prescribes its objects. Secrist et al v. Barbee & Royston, 17 O. S., 426.
The damages could be easily ascertained in two ways, either by reletting the contract to the next lowest and best bidder, or by readvertising and reletting to .the lowest and best bidder. The commissioners of water works in the exercise of the discretion conferred by statute relet the contract to the next lowest and best bidder -at a loss of more than twice the amount of the bond, and there is nothing in the record showing any abuse of discretion, or 'that a readvertisement would have resulted in loss to the city.
Judgment reversed and judgment for plaintiff in error.